Title: From Thomas Jefferson to Timothy Pickering, 11 May 1798
From: Jefferson, Thomas
To: Pickering, Timothy


          
            May 11. 98. Philadelphia
          
          Th: Jefferson presents his compliments to the Secretary of state [&] sends him Champlain’s travels which he recieved by the last post, the person whom he desired to search his library, could not, on his first [look], find Escarbot: but promised to examine again, before the next post. Th:J. knows that it is in the library, and therefore hopes it will be found. he is happy in this occasion of rendering them useful to the public, which was the very motive inducing him while in Europe to make great sacrifices of time & money to collect whatsoever related to the antient history of America. no sacrifice whatever will ever enable such another collection to be made; which consideration induces him to wish that the Secretary of state will be so good as to recommend that after being used for all the public purposes, they may be carefully returned to this place, from whence he can send them on to their proper deposit.
         